                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

TERRELL FRANKLIN POTTS and JO
CARROLL POTTS, as Trustees for Terrell
Franklin Potts and Jo Carroll Potts
Revocable Trust,

             Plaintiffs,

v.                                               Case No. 2:20-cv-342-JLB-MRM

USAA CASUALTY INSURANCE
COMPANY,

             Defendant.


                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 23.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on June 2, 2021.
